DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on November 4, 2021.  Claims 1-21 are pending in the application.
Status of Objections and Rejections
All rejections from the prior Office action are withdrawn.
New grounds of objection and rejection are necessitated by the amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims.  Therefore, “a constructional unit" in claim 1, line 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8, 16-18, and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the electrodes” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unclear whether these electrodes are referred to the hydrogen gas diffusion electrode, indicator electrode, reference electrode, or all of these electrodes.
All subsequent dependent claims 2-8, 16-18, and 21 are rejected due to their dependencies on rejected base claim 1.
Claim 21 recites “an outlet” in line 2.  It is unclear whether this outlet is the same as the outlet recited in claim 1.  It is suggested to change into “the outlet.”
Claim 21 recites “a reference electrolyte” in line 2.  It is unclear whether this reference electrolyte is the same as the reference electrolyte recited in claim 1.  It is suggested to change into “the reference electrolyte.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-8, 17-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (D. Fernandez, Recovery of fluoride values from spent pot-lining: Precipitation of an aluminium hydroxyfluoride hydrate product, Separation and Purification Technology, 2008(61), page 182-92) in view of Koslowski (DE 10 2014 113 260; for citation purpose, a translation version is used).
Regarding claim 1, Fernandez discloses a process for producing a fluorine-containing compound (page 182, Col. 1, para. 1, line 1: spent pot-lining SPL is a hazardous waste; lines 9-12: in the composition of the SPL fluoride is present such as NaF, Na3AlF6 and CaF2; page 183, Col. 1, para. 3, lines 2-3: Na3AlF6 and CaF2 can be removed through chemical leaching) by a precipitation reaction (page 183, Col. 2, Sect. 2.3. Precipitation of fluoride), wherein the fluorine-containing compound is precipitated from a reaction medium (page 183, Col. 2, para. 4, lines 6-9: water-washed SPL sample was agitated in the Al3+ leaching solution, Al(NO3)3·9H2O; thus the aqueous phase of the mixture of SPL sample and the Al3+ leaching solution are deemed to be the reaction medium) and wherein during the course of the precipitation reaction the pH value of the reaction medium is determined (page 184, Col. 1, para. 1, lines 3-5: pH values were determined with a Thermo Orion combination pH electrode).

 that contains a hydrogen gas diffusion electrode as an indicator electrode and at least one reference electrode, wherein the electrodes form a constructional unit with a housing having an outlet and wherein the housing comprises a reference electrolyte in contact with the reference electrode and a sealed-off gas space above the reference electrolyte.
However, Koslowski teaches an electrochemical measuring chain (Fig. 2; [0045] lines 1-2: a potentiometric combination electrode 100 for pH measurements) that contains an electrode as an indicator electrode (Fig. 2; [0045] line 4: the measuring electrode 22, which is deemed to be an indicator electrode) and at least one reference electrode (Fig. 2; [0046] line 1: the reference electrode 21), wherein the electrodes form a constructional unit with a housing (Fig. 2: indicating electrodes 21 and 22 forming a constructional unit, i.e., the potentiometric combination electrode 100, which has an outer housing 27) having an outlet (Fig. 2; [0047] line 2: the transfer 30, which can be configured, for example, as a ceramic diaphragm) and wherein the housing comprises a reference electrolyte (Fig. 2; [0046] line 5: a reference electrolyte 28) in contact with the reference electrode (Fig. 2: indicating the reference electrolyte 28 in contact with the reference electrode 21) and a sealed-off gas space above the reference electrolyte (Fig. 2; [0046] lines 8-9: an air-filled space 34 is located in a connection-side region of the chamber in which the reference electrolyte 28 is received).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez by replacing the pH electrode with the electrochemical measuring chain for determining the pH value as prima facie obvious. MPEPE 2141(III)(B).
The designation “hydrogen gas diffusion” for the electrode is deemed to be functional limitation and does not further limit so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  The apparatus as taught by Fernandez in view of Koslowski is identical to the presently claimed structure and would therefore have the ability to perform as hydrogen gas diffusion electrode, i.e., for pH measurements, in the claim.

Regarding claims 2-3, Fernandez teaches the fluorine-containing compound is alkali metal fluoride (claim 2) and Na3AlF6 (claim 3) (page 183, Col. 1, para. 3, lines 2-3: Na3AlF6).

Regarding claims 4-5, Fernandez and Koslowski disclose all limitations of claim 1 as applied to claim 1.  Fernandez further disclose the reaction medium contains fluoride ions (page 183, Col. 2, para. 4, line 1: SPL sample; page 182, Col. 1, para. 1, lines 9-11: the composition of the SPL has fluoride contents up to 20 wt. %such as Na3AlF6 ; thus the SPL sample dissolved in an Al3+ leaching solution, i.e., the reaction medium, 3+ leaching solution).
Fernandez and Koslowski do not explicitly disclose at commencement of the precipitation reaction the reaction medium contains fluoride ions (claim 4) or hydroxide ions (claim 5) and during the precipitation reaction hydroxide ions are added to the reaction medium (claim 4) or fluoride ions are added to the reaction medium during the precipitation reaction
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez and Koslowski by adding hydroxide ions into the reaction medium containing fluoride ions (claim 4) or adding fluoride ions into the reaction medium containing hydroxide ions (claim 5) because changes in sequence of adding ingredient renders a prima facie obvious claim directed to a process. MPEP 2144.04 (IV)(C).

Regarding claim 7, Fernandez and Koslowski disclose all limitations of claim 1 as applied to claim 1.  Fernandez further discloses a reaction partner is added to the reaction medium (page 184, Col. 1, para. 1, line 7: pH was adjusted with 2M NaOH solution).  
Fernandez and Koslowski do not explicitly disclose the addition of the reaction partner is terminated as soon as the pH value in the reaction medium determined by the electrochemical measuring chain achieves a value of 2.5 to 7.
3+ leachates reached a maximum (page 188, Col. 1, para. 1, lines 4-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez and Koslowski by terminating the addition of the reaction partner at pH 5.50 as suggested by Fernandez because at such a pH value the fluoride recovery reached a maximum (page 188, Col. 1, para. 1, lines 4-5).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Further, the combined Fernandez and Koslowski would necessarily result in the pH value being determined using the electrochemical measuring chain.

Regarding claim 8, Fernandez teaches a reaction partner (page 184, Col. 1, para. 1, line 7: NaOH solution) is added to the reaction medium and the addition of the reaction partner during the course of the precipitation reaction is controlled (page 184, Col. 1, para. 1, line 7: pH was adjusted with 2M NaOH solution).  As a result, the combined Fernandez and Koslowski would necessarily result in the pH value being determined using the electrochemical measuring chain.

Regarding claims 17-18, Fernandez and Koslowski disclose all limitations of claim 7 as applied to claim 7.  Fernandez and Koslowski do not explicitly disclose the 
However, Fernandez teaches the effect of pH on the precipitation of aluminium hydroxyfluoride (page 188, Col. 1, Sect. 4.3).  As pH increased up to 5.50, fluoride recovery from Al3+ leachates reached a maximum (page 188, Col. 1, para. 1, lines 4-5), and mathematical modeling work anticipated the increase in AlF2OH concentration with pH up to pH 6.5-7 (page 188, Col. 1, para. 1, lines 6-8).  Thus, the pH value is a result-effective variable that can be optimized for fluoride recovery in a particular precipitation reaction of different fluorine-containing compounds, different reaction media, and different reaction partners.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez and Koslowski by optimizing the pH value to terminate the addition of the reaction partner because the pH value is a result-effective variable and can be optimized through routine experimentation to obtain maximum fluoride recovery. MPEP 2144.05 (II)(B).

Regarding claim 21, Fernandez and Koslowski disclose all limitations of claim 1 as applied to claim 1.  Fernandez does not explicitly disclose the electrochemical measuring chain comprises an outlet.
However, Koslowski teaches an electrochemical measuring chain (Fig. 2; [0045] lines 1-2: a potentiometric combination electrode 100 for pH measurements) comprising an outlet (Fig. 2; [0047] line 2: the transfer 30, which can be configured, for example, as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez by incorporating an outlet as taught by comprises because the outlet would provide the required electrolytic connection between the reference electrolyte and the measuring medium for pH measurements.
The designation “through which (the outlet) a reference electrolyte continuously effluxes” does not further limit the method as claimed in claim 21 because it does not constitute a positive step in the process for producing a fluorine-containing compound by a precipitation reaction.  Claim scope is not limited by claim language that does not require steps to be performed for method claims, or by claim language that does not limit a claim to a particular structure for apparatus claims.  MPEP 2111.04(I).  Here, (1) the designation “through which (the outlet) a reference electrolyte continuously effluxes” does not require steps to be performed for the process as claimed, thus does not limit the claim scope; (2) even if the method claim incorporating an apparatus requires all structures of the apparatus being taught in the prior art, the designation “through which (the outlet) a reference electrolyte continuously effluxes” is deemed to be the intended use of the claimed outlet of the electrochemical measuring chain, and does not structurally distinguish the claimed electrochemical measuring chain from the prior art, i.e., the electrochemical measuring chain, as taught by Koslowski.  The electrochemical .
Claim(s) 1, 3, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willenberg (U.S. 5,968,288) in view of Wyrsta (U.S. Patent Pub. 2015/0125367), and further in view of Koslowski. 
Regarding claim 1, Willenberg discloses a process for producing a fluorine-containing compound (Col. 1, line 67 to Col. 2 line 1: a mixture of potassium salts of complex aluminum fluorides) by a precipitation reaction (Col. 2, lines 4-5: reacted in a precipitation stage), wherein the fluorine-containing compound is precipitated from a reaction medium (Col. 2, lines 8-9: for the resulting solid to be separated from the aqueous phase).

Willenberg does not explicitly disclose wherein during the course of the precipitation reaction the pH value of the reaction medium is determined.
However, Wyrsta teaches the pH of a working solution can change during the precipitation step ([0071] lines 1-2).  For example, the starting pH of the solution can range from about 9 to about 12, and can range from about 6 to about 8 at the end of the precipitation ([0071] lines 3-5).  Advantageously, this pH shift can be monitored to provide an indication of the progress of a precipitation reaction ([0071] lines 5-7).


Willenberg and Wyrsta do not explicitly disclose the pH value is determined using an electrochemical measuring chain that contains a hydrogen gas diffusion electrode as an indicator electrode and at least one reference electrode, wherein the electrodes form a constructional unit with a housing having an outlet and wherein the housing comprises a reference electrolyte in contact with the reference electrode and a sealed-off gas space above the reference electrolyte.
However, Koslowski teaches an electrochemical measuring chain (Fig. 2; [0045] lines 1-2: a potentiometric combination electrode 100 for pH measurements) that contains an electrode as an indicator electrode (Fig. 2; [0045] line 4: the measuring electrode 22, which is deemed to be an indicator electrode) and at least one reference electrode (Fig. 2; [0046] line 1: the reference electrode 21), wherein the electrodes form a constructional unit with a housing (Fig. 2: indicating electrodes 21 and 22 forming a constructional unit, i.e., the potentiometric combination electrode 100, which has an outer housing 27) having an outlet (Fig. 2; [0047] line 2: the transfer 30, which can be configured, for example, as a ceramic diaphragm) and wherein the housing comprises a reference electrolyte (Fig. 2; [0046] line 5: a reference electrolyte 28) in contact with the reference electrode (Fig. 2: indicating the reference electrolyte 28 in contact with the reference electrode 21) and a sealed-off gas space above the reference electrolyte (Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Willenberg and Wyrsta by incorporating an electrochemical measuring chain for pH value measurement as taught by Koslowski because Koslowski’s potentiometric combination electrode, i.e., the electrochemical measuring chain, is suitable for pH measurements.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEPE 2141(III)(B).
The designation “hydrogen gas diffusion” for the electrode is deemed to be functional limitation and does not further limit so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  The apparatus as taught by Fernandez in view of Koslowski is identical to the presently claimed structure and would therefore have the ability to perform as hydrogen gas diffusion electrode, i.e., for pH measurements, in the claim.

Regarding claims 3, 6, and 16, Willenberg teaches the fluorine-containing compound is K3AlF6. (Col. 2, line 54: K3AlF6 may be used as potassium cryolite for claims 3, 6, and 16), the reaction medium contains fluoroaluminic acid (Col. 2, line 11: the fluoroaluminic acid) at commencement of the precipitation reaction and the precipitation reaction is effected by addition of an aqueous potassium hydroxide solution . 
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 16-18, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged (i.e., the prior art, Kohnke) in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795             

/MARIS R KESSEL/           Primary Examiner, Art Unit 1795